DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        VONNESSIA L. WILSON,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

               Nos. 4D19-132, 19-134, 19-135 & 19-140

                           [November 7, 2019]

                         CORRECTED OPINION

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Steven J. Levin, Judge; L.T. Case No. 562016CF002641A,
562016CF002820A, 562016CF003009A and 562017CF000278A.

  Antony P. Ryan, Regional Counsel, and Paul O’ Neil, Assistant Regional
Counsel, Office of Criminal Conflict and Civil Regional Counsel, West Palm
Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Lindsay A. Warner,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.